NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
1.	Applicants’ preliminary amendment filed August 11, 2021 is acknowledged and has been entered.  Claims 1-20 have been canceled.    Claim 21 has been amended.   New claims 22-45 have been added.   Claims 21-45 are now pending in the instant application.   

2.	Applicant's election with traverse of Group II, claims 21-45, in the reply filed on November 22, 2021 is acknowledged.  The traversal is on the ground(s) that “to the extent that Applicant has (i) amended claim 21, and added new claims 22-32 to depend directly or indirectly from claim 21; and (ii) added claims 33-45 directed to a process for manufacturing a BoNT/A pharmaceutical product. Applicant respectfully submits that claims 21-45 are encompassed by the elected Group II invention.”  (Remarks, p. 9)   The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 21-45 are now pending in the instant application.   

4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art is Fernandez-Salas et al. (U.S. Patent No. 8,535,941).  However, the art does not teach a process of manufacturing a BoNT/A comprising contacting a formulation reconstituted with an aqueous solution with differentiated mammalian neuroblastoma cells susceptible to intoxication by about 10 pM or less of a BoNT/A, wherein the 
of the cell in serum-free media for between about 24 hours and about 72 hours.   Fernandez-Salas does not teach or suggest the instantly claimed method.   Fernandez-Salas shows the susceptibility of Neuro-2A cells to
BoNT/A intoxication in the absence or presence of differentiating reagent GT1b by Western blot, the band corresponding to the cleaved substrate is only clearly visible for cells treated with a high concentration of 50 pM BoNT/A in the presence of GT1b, and very faint bands or no bands are
visible at the lower concentrations of 25 pM or 12.5 pM, either in the presence or absence of GT1b.  Fernandez-Salas does not teach or suggest a differentiated mammalian neuroblastoma cell susceptible to intoxication by about 10 pM or less of BoNT/A, wherein the susceptibility to intoxication is the lower limit of quantitation of cleaved BONT/A substrate as determined by Western blot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Claims 21-45 have been allowed and renumbered 1-25 respectively.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner



/Nita M. Minnifield/Primary Examiner, Art Unit 1645